         Case 1:19-cr-00366-LGS Document 224 Filed 06/18/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 18, 2021
BY ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government submits this letter to briefly address the scheduling concerns raised by
the defendant’s recent request for a Monday conference concerning the testimony of FBI Special
Agent Melissa Baccari. (Dkt. 223, “Motion”). The Government can be available for a conference
at any time convenient to the Court, but notes that the Government does not—contrary to the
claims in the Motion—intend to call Agent Baccari on the first day of trial, as its first witness, or
prior to the testimony of several percipient witnesses. Thus, should the Court find it more efficient
to do so, the Government believes the Court could resolve the issues raised by the Motion on the
first day of trial, before 10 a.m., after 4 p.m., or during a break in the jury selection process. The
Government will submit a letter addressing the substance of the Motion—much of which is
entirely without legal or factual basis—by tomorrow, June 19, 2021, if that is acceptable to the
Court.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                           by: s/
                                               Paul M. Monteleoni
                                               Hagan Scotten
                                               Alexandra N. Rothman
                                               Assistant United States Attorneys
                                               (212) 637-2219/2410/2580
